IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :                               NO. 474
                               :
ORDER AMENDING RULES 408, 413, :                               CRIMINAL PROCEDURAL RULES
423, 452, 455, AND 1031 OF THE :
PENNSYLVANIA RULES OF CRIMINAL :                               DOCKET
PROCEDURE                      :
                               :


                                                ORDER

PER CURIAM

      AND NOW, this 10th day of June, 2016, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 45 Pa.B. 1846 (April 11, 2015), and in the Atlantic Reporter (Third Series
Advance Sheets, Vol.110), and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the amendments to Pennsylvania Rules of Criminal Procedure 408,
413, 423, 452, 455, and 1031 are approved in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective August 1, 2016.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.